DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's election with traverse of claims 1-8 in the reply filed on 11/30/21 is acknowledged.  The traversal is on the ground(s) that limitations of claim 1 are present in claims 9 and 17.  Examiner withdraws the Restriction requirement mailed on 10/22/21.
This Office Action is in response to the Response to Election/Restriction filed on 11/30/21.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 12/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-3, 10-11, 15 and 18-19 are objected to because of the following informalities:  
Claim 2 ln4, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 1.
Claim 2 ln5, “delivered RF power” should be --the delivered RF power-- to reference the limitation in claim 1.
Claim 3 ln3, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 1.
Claim 3 ln6, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 1.

Claim 10 ln8, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 9.
Claim 11 ln3, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 9.
Claim 15 ln1, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 9.
Claim 18 ln5, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 17.
Claim 18 ln9, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 17.
Claim 19 ln4, “plasma processing” should be --the plasma processing-- to reference the limitation in claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “a plasma processing”.  It is not clear if applicant is referencing the limitation in claim 9 or trying to establish a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2014/0346952).

    PNG
    media_image1.png
    461
    650
    media_image1.png
    Greyscale

Examiner markup Fig. 1

Regarding Claim 1, Choi teaches a system for plasma processing (Fig. 1), comprising: a remote plasma source (Fig. 1: 60) including a supply terminal (Examiner markup Fig. 1: A) configured to connect to a power source (Fig. 1: 68) and an output (Examiner markup Fig. 1: B) configured to deliver RF power to a plasma block (Fig. 1: 76) of the remote plasma source for creating a plasma ([0039] “A transformer 75 having a magnetic core 76 and a primary wire 77 wound thereto so as to supply electromotive force for forming the plasma in the plasma discharge space is mounted on the generator body 61”); and a controller (Fig. 1: 70) configured to control operation of the remote plasma source based on a measured input (Fig. 1: values measured by 40, 42, 46) at the supply terminal.
Choi does not explicitly teach in Fig. 1 a controller configured to control operation of the remote plasma source based on a measured input power at the supply terminal.   However, [0040] teaches “sensor unit includes one or more voltage measurement sensors 40 and 42 that measure voltage induced to the generator body 61”; [0021] “measuring voltage induced to a generator body of the remote plasma generator through a sensor unit including one or more voltage measurement sensors; and generating operating state information of the remote plasma generator based on a voltage measurement value induced to the generator body of the remote plasma generator, which is measured by the sensor unit” and [0042] “voltage and the current measured by the voltage measurement sensors 40 and 42, and the current measurement sensor 46 installed in the generator body 61 are measured”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Choi in order to use the voltage information received by the sensor to extrapolate power information (it is well known in the art that voltage, current and power have corresponding relationships) since the control unit generates operating states based on measurement values provided by voltage and current units [0046] allowing the system to monitor leakage current and diagnose the lifespan of the RPS [0044] and stability of power being supplied [0042].  Therefore, the subject matter claimed would have been obvious in view of Choi.
   
Regarding Claim 5, Choi teaches the system of claim 1, wherein the remote plasma source is connected to a processing chamber (Fig. 1: 10), wherein the processing chamber is one of a deposition chamber, a cleaning chamber, or an etch chamber ([0037] “The process chamber 10 may be any one of the equipment for performing various plasma treatment processes such as etching”), and wherein remote plasma performance is one of a deposition rate, a cleaning rate, or an etch rate, respectively.

Regarding Claim 6, Choi teaches the system of claim 5, wherein the controller is further configured to at least one of process a substrate (Fig. 1: 14) or clean a plasma processing volume of the processing chamber.

Regarding Claim 7, Choi teaches the system of claim 1, wherein the power source is configured to provide at least one of single-phase AC (Fig. 1: 68) or three-phase AC at a frequency of about 60 Hz or greater (it is well known AC source can have freq 60Hz or greater).

Regarding Claim 9, Choi teaches a method for plasma processing (Fig. 1) comprising: creating a plasma ([0039] “When gas flows into the gas inlet 65 provided in the generator body 61 and the radio-frequency power is supplied from the power supply source 68 to the primary wire 77 to drive the primary wire 77, the plasma is generated in the plasma discharge space inside the generator body 61”) in a remote plasma source (Fig. 1: 60) configured to couple to a processing chamber (Fig. 1: 10) for plasma processing; and controlling (Fig. 1: 70) operation of the remote plasma source based on a measured input (Fig. 1: values measured by 40, 42, 46) at a supply terminal (Examiner markup Fig. 1: A).
Choi does not explicitly teach in Fig. 1 controlling operation of the remote plasma source based on a measured input power at a supply terminal.  However, [0040] teaches “sensor unit includes one or more voltage measurement sensors 40 and 42 that measure voltage induced to the generator body 61”; [0021] measuring voltage induced to a generator body of the remote plasma generator through a sensor unit including one or more voltage measurement sensors; and generating operating state information of the remote plasma generator based on a voltage measurement value induced to the generator body of the remote plasma generator, which is measured by the sensor unit” and [0042] “voltage and the current measured by the voltage measurement sensors 40 and 42, and the current measurement sensor 46 installed in the generator body 61 are measured”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Choi in order to use the voltage information received by the sensor to extrapolate power information (it is well known in the art that voltage, current and power have corresponding relationships) since the control unit generates operating states based on measurement values provided by voltage and current units [0046] allowing the system to monitor leakage current and diagnose the lifespan of the RPS [0044] and stability of power being supplied [0042].  Therefore, the subject matter claimed would have been obvious in view of Choi.

Regarding Claim 14, Choi teaches the method of claim 9, wherein the processing chamber (Fig. 1: 10) is one of a deposition chamber, a cleaning chamber, or an etch chamber ([0037] “The process chamber 10 may be any one of the equipment for performing various plasma treatment processes such as etching”), and wherein remote plasma performance is one of a deposition rate, a cleaning rate, or an etch rate, respectively.

Regarding Claim 15, Choi teaches the method of claim 9, wherein plasma processing comprises processing a substrate (Fig. 1: 14) or cleaning a plasma processing volume of the processing chamber.

Regarding Claim 16, Choi teaches the method of claim 9, wherein the input power at the supply terminal is provided by a power source (Fig. 1: 68) configured to provide at least one of single-phase AC or three-phase AC at a frequency of about 60 Hz or greater (it is well known AC source can have freq 60Hz or greater).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 in view of Sawin (US 2007/0107750).
Regarding Claim 8, Choi teaches the system of claim 1 except the RF power delivered from the output of the remote plasma source is delivered at about 200 kHz to about 800 kHz.
Sawin is in the field of plasma generation (abstract) and teaches the RF power delivered from the output of the remote plasma source (Fig. 1: plasma generated by the ferrite core) is delivered at about 200 kHz to about 800 kHz ([0026] “The feed gases (e.g. oxygen, fluorocarbon, NF.sub.3 and carrier gas) were introduced into the remote plasma source from the left, and passed through the toroidal discharge where they were discharged by the 400 kHz radio-frequency power to form an activated gas mixture”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Choi with RF power delivered at 100s of kHz as taught by Sawin in order to allow more efficient transfer of energy to plasma without excessive ion bombardment since this would shorten he life of the RPS [0016].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Wajda (WO 2006/083380).
Regarding Claim 17, Choi teaches forming a plasma ([0039] “When gas flows into the gas inlet 65 provided in the generator body 61 and the radio-frequency power is supplied from the power supply source 68 to the primary wire 77 to drive the primary wire 77, the plasma is generated in the plasma discharge space inside the generator body 61”) in a remote plasma source (Fig. 1: 60) configured to couple to a processing chamber (Fig. 1: 10) for plasma processing; and controlling (Fig. 1: 70) operation of the remote plasma source based on a measured input (Fig. 1: values measured by 40, 42, 46) at a supply terminal (Examiner markup Fig. 1: A).
Choi does not explicitly teach in Fig. 1 controlling operation of the remote plasma source based on a measured input power at a supply terminal.  However, [0040] teaches “sensor unit includes one or more voltage measurement sensors 40 and 42 that measure voltage induced to the generator body 61”; [0021] “measuring voltage induced to a generator body of the remote plasma generator through a sensor unit including one or more voltage measurement sensors; and generating operating state information of the remote plasma generator based on a voltage measurement value induced to the generator body of the remote plasma generator, which is measured by the sensor unit” and [0042] “voltage and the current measured by the voltage measurement sensors 40 and 42, and the current measurement sensor 46 installed in the generator body 61 are measured”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Choi in order to use the voltage information received by the sensor to extrapolate power information (it is well known in the art that voltage, current and power have corresponding relationships) since the control unit generates operating states based on measurement values provided by voltage and current units [0046] allowing the system to monitor leakage current and diagnose the lifespan of the RPS [0044] and stability of power being supplied [0042].  Therefore, the subject matter claimed would have been obvious in view of Choi.
Choi does not teach a non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for plasma processing.
Wajda is in the field of plasma processing (abstract) and teaches a non-transitory computer readable storage medium (Fig. 5: 599 includes a memory [0054]) having stored thereon instructions that when executed by a processor ([0054] “a controller 599 includes a microprocessor”) perform a method for [0054] “a controller 599 includes a microprocessor, a memory, and a digital I/O port capable of generating control voltages sufficient to communicate and activate inputs of the plasma processing system 500 as well as monitor outputs from the plasma processing system 500”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Choi with memory having instructions as taught by Wajda in order for the system to monitor I/O ports to activate input of the plasma processing systems [0054] since process recipe is stored in memory [0067] in order to improve plasma processing uniformity [0068].
Allowable Subject Matter
Claims 2-4, 10-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lubomirsky (US 2010/0098882) teaches AC sources with frequency of 60 Hz or higher.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Henry Luong/Primary Examiner, Art Unit 2844